06/27/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0178



                                 No. DA 21-0178


CITY OF KALISPELL,

             Plaintiff and Appellee,

      v.

GORDON THOMAS LEWIS ZUNDEL,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 3, 2022, within which to prepare, file, and serve the State’s

response brief.




CL                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 27 2022